Citation Nr: 0522106	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-09 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to residuals of a 
laceration wound of the right foot.

2.  Entitlement to an increased rating for residuals of a 
laceration wound of the right foot, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).  


FINDINGS OF FACT

1.  The veteran's low back disorder is shown to be 
proximately due to service-connected residuals of a 
laceration wound of the right foot. 

2.  Residuals of a laceration wound of the right foot are 
shown to be "moderately severe."


CONCLUSIONS OF LAW

1.  Low back strain is proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  The schedular criteria for a 20 percent disability rating 
for residuals of a laceration wound of the right foot have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an August 2003 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a January 2004 statement of the case and a 
supplemental statement of the case issued in October 2004, 
the RO notified the veteran of regulations pertinent to 
service connection and increased rating claims, informed him 
of the reasons why his claims had been denied, and provided 
him additional opportunities to present evidence and argument 
in support of his claims.  

In a June 2003 letter, prior to the initial adjudication of 
the veteran's claims, he was informed of VA's duty to obtain 
evidence on his behalf.  He was notified that VA would obtain 
all relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received.  
The Board also finds that the veteran was essentially 
informed that he could either submit or ask VA to obtain any 
evidence that he wanted considered in connection with his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA outpatient treatment and 
examination reports. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  


B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the May 2005 personal hearing; service 
medical records; private treatment records; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veteran's Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Low back disorder

The veteran is seeking entitlement to service connection for 
a low back disorder, to include as secondary to residuals of 
a laceration wound of the right foot.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, the evidence supports the 
veteran's contentions and service connection is therefore 
warranted. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With respect to evidence of a service-connected disability, 
the Board notes that the veteran was service-connected for 
residuals of a laceration wound of the right foot in July 
1971.  

With respect to evidence of a current disability, service 
medical records show that in May 1966 the veteran complained 
of low back pain that was apparently a muscle spasm.  
Following an examination, the veteran was diagnosed with 
acute lumbosacral myositis and was placed on light duty for 1 
week.  A separate treatment report indicated that the veteran 
had acute muscle strain in the right lumbosacral area.  At 
separation in August 1967, the veteran reported having 
"recurrent back pain."  A notation indicated that the 
recurrent back pain related to the incident in May 1966.  The 
veteran's spine was "normal" on examination.  

A January 1974 treatment report from M.A.S., M.D. noted that 
the veteran fell striking his lower back.  A provisional 
diagnosis indicated questionable disc disease.  One week 
later, it was noted that the veteran was "considerably 
improved" and straight leg raising was barely positive.  

A June 2003 VA outpatient treatment report noted that the 
veteran had an abnormal gait due to his residuals of a 
laceration wound to the right foot.  It was further noted 
that the abnormal gait has caused progressive low back pain.  
The examiner indicated that the "back pain was probably 
related to his right foot defects and the abnormal gait he 
has on walking."  

At his July 2003 VA examination, the veteran stated that he 
injured his back during active service in 1966 and was 
diagnosed with low back strain.  The examiner indicated that 
a prior MRI revealed that the veteran had bulging 
intervertebral discs at L2-L3, L3-L4, L4-L5, and L5-S1.  
Following an examination, the veteran was diagnosed with a 
history of back strain suffered in May 1966; further back 
problems that developed following discharge; and derangement 
of the back with a markedly reduced range of motion of his 
back by at least 50 to 75 percent without neurological 
deficit.  The examiner opined that the exact connection 
between the veteran's 1966 regional back sprain and his 
development of ruptured intervertebral discs in the 1970s was 
a "problematical problem without a clear definition."  

A July 2003 X-ray of the lumbar spine showed extensive 
degenerative facet change between L4-L5.  No other 
significant or minor abnormalities were noted.  

At his May 2005 personal hearing, the veteran denied injuring 
his back following active service. 

With respect to a medical nexus opinion linking the veteran's 
current low back strain to his service-connected residuals of 
a laceration wound to the right foot, the Board notes the 
opinion offered by the June 2003 VA examiner that the 
veteran's back pain was "probably related to his right foot 
defects and the abnormal gait he has on walking."  

Given the opinion by the VA examiner in June 2003, the Board 
finds that the veteran's low back strain is at least as 
likely as not proximately due to his service-connected 
residuals of a laceration wound of the right foot.  The Board 
notes that there are no medical opinions to the contrary in 
the evidence of record.  Therefore, giving the benefit of the 
doubt to the veteran, the Board finds that service connection 
on a secondary basis is warranted and the veteran's claim is 
granted. 

2.  Residuals of a laceration wound of the right foot

The veteran is currently assigned a 10 percent disability 
rating for residuals of a laceration wound of the right foot 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2004).  He now contends that his right foot disability 
is more disabling than previously evaluated, and he has 
appealed for an increased rating.

Diagnostic Code 5284 provides a 10 percent disability rating 
for moderate foot injuries.  A 20 percent disability rating 
for moderately severe foot injuries.  A 30 percent disability 
rating is assigned for severe foot injuries.  A 40 percent 
disability rating is assigned for the actual loss of use of 
the foot.  See 38 C.F.R. § 4.71a (2004).

Other diagnostic codes addressing foot disabilities that may 
be applicable in the present case include Diagnostic Code 
5276 (acquired flatfoot), Diagnostic Code 5278 (acquired claw 
foot), and Diagnostic Code 5283 (malunion or nonunion of the 
tarsal or metatarsal bones).  See 38 C.F.R. § 4.71a (2004).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45.

VA outpatient treatment reports dated in November 2002 and 
February 2003 note that the veteran was seen for orthotic 
inserts.  The report indicated that the veteran had a 
previous injury to his right foot dorsally which caused 
laceration of tendons and nerves.  On examination, the 
veteran did not have pain on palpation to the medial 
longitudinal arches.  However, with landing the forefoot 
there was collapse of the medial longitudinal arches 
bilaterally.  Range of motion was present at all joints but 
limited to the first metacarpophalangeal joint bilaterally.  
The veteran was diagnosed with pes planus with hallux limitus 
bilaterally and a history of laceration to tendons and nerves 
on dorsal right foot.  

A June 2003 VA outpatient treatment report indicated that the 
veteran had a mild residual nerve injury.  It was noted that 
no substantial deficient could be identified as a result of 
his pedal injury in 1966.  The veteran reported having some 
pain and discomfort that may be related to the injury, but it 
was not reproducible on examination.  A separate June 2003 
treatment report noted that the veteran has paralysis of the 
movements of third, fourth, and fifth digits on the right 
foot due to his in-service right foot injury.  It was further 
noted that he has an abnormal gain on occasion while walking.  

At his May 2005 personal hearing, the veteran testified that 
he had lost the use of three of the toes on his right foot.  
He described severe cramping in his right foot at night and 
that his gait was "off."  He also reported having "severe" 
daily pain and foot cramps twice per week.  The veteran 
stated that he limited his activities due to the pain in his 
right foot. 

After reviewing the evidence of record, the Board is of the 
opinion that the veteran's right foot disability is more 
severe than currently evaluated.  During VA outpatient 
treatment in November 2002 and February 2003, it was noted 
that the veteran had range of motion limited to the first 
metacarpophalangeal joint.  In June 2003, the veteran was 
diagnosed with a mild residual nerve injury and noted to have 
paralysis of the third, fourth, and fifth digits on the right 
foot.  It was further noted that he had an "abnormal gait."  
Finally, at his May 2005 personal hearing, the veteran 
testified that he had "severe" daily foot pain and cramps 
twice per week.  It was further noted that the veteran 
limited his activities due to his right foot pain.  The Board 
is cognizant that the veteran has not been diagnosed with a 
"moderately severe" right foot disorder; however, the Board 
finds that, overall, the current symptomatology including 
severe pain, paralysis of three of his toes, and an abnormal 
gait, as well as evidence of severe cramping, are all shown 
to be attributable to the veteran's residuals of a laceration 
wound of the right foot consistent with a 20 percent 
evaluation under Diagnostic Code 5284.  The Board finds that 
a 20 percent evaluation for the veteran's right foot 
disability is most appropriate in this case as the 
demonstrated symptomatology does not equate to the degree of 
severe foot injury or severe malunion or nonunion of the 
tarsal or metatarsal bones that must be shown in order to 
warrant a 30 percent evaluation under the provisions of 
Diagnostic Codes 5283 or 5284.


ORDER

Service connection for low back strain is granted.

A 20 percent rating for residuals of a laceration wound of 
the right foot is granted, subject to the provisions 
governing the award of monetary benefits.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


